DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method for a communication device operating in a wireless communication system comprising: generating an uplink (UL) data to be transmitted for an uplink grant of a Hybrid-ARQ (HARQ) process; performing a first non-bundled new HARQ transmission of the UL data, and performing a non-bundled HARQ retransmission of the UL data based on the first non-bundled new HARQ transmission of the UL data being failed, wherein a counter of the HARQ process is reset based on performing a non-bundled new HARQ transmission and counted each time a HARQ transmission of the UL data fails, wherein based on a value of the counter being equal to or larger than a first threshold, a first bundled HARQ retransmission of the UL data is performed, wherein based on the value of the counter being equal to or larger than a second threshold, a second bundled HARQ retransmission for the UL data is performed, and wherein based on an ACK related to the second bundled HARQ retransmission of the UL data being received, a second non-bundled new HARQ transmission of the UL data is performed.
Applicant’s independent claim 1 recites, inter alia, “wherein based on a value of the counter being equal to or larger than a first threshold, a first bundled HARQ 
Independent claim 8 is interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims 1, 3-4, 6-8, 10-11 and 13-14 are allowed for these reasons and for the reasons recited by applicant in the Applicant’s Arguments/Remarks filed on 11/08/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belleschi et al. (US 2020/0177318) teaches method for autonomous uplink transmissions and retransmissions.
Jung et al. (US 2016/0234800) teaches method for performing synchronous HARQ operation according to variable TTI allocation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413 

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413